Citation Nr: 1134969	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-06 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to January 1946.  

This matter is on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied service connection for cervical spine and respiratory disorders.  A notice of disagreement was filed in December 2008.  In January 2010, the Veteran was provided a statement of the case.  The Veteran submitted his substantive appeal (VA Form 9) in February 2010, identifying "neck disability, a spine disability, and pulmonary weakness" as the issues he was appealing.  All of these issues were certified to the Board in March 2010.  However, he submitted a subsequent VA Form 9 in July 2010, specifying only "neck injury residuals" and "spine injury residuals" as the issues on appeal.  The Veteran's August 2011 Appellant's Brief only addressed the issue of entitlement to service connection for a neck and spine condition.

Except for appeals withdrawn on the record at a hearing, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).  Here, the Veteran never withdrew his appeal for entitlement to service connection for a respiratory disorder (pulmonary weakness) in writing following the submission of his February 2010 substantive appeal.  The Board will not infer that the submission of the July 2010 VA Form, did not specifically list the issue, acted as a request to withdraw the appeal.  The issue of entitlement to service connection for a respiratory disorder still remains in appellate status.  

The Board also notes that the Veteran requested a Board hearing in his February 2010 substantive appeal.  However, he cancelled his scheduled August 2011 hearing in June 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Here, the Veteran seeks entitlement to service connection for a cervical spine disorder and respiratory disorder.  In June 2008, the Veteran indicated that R. M. Anderson, M.D., served as his primary physician from May 1961 until June 2002, at which time Dr. Anderson retired.  The Veteran completed a VA Form 21-4142, Authorization and Consent to Release Information to the VA, authorizing the VA to obtain his treatment records from Dr. Anderson.  An address for Dr. Anderson was provided, and the Veteran indicated that Dr. Anderson would remember his case.  However, the Veteran also explained on his VA Form 21-4142 that Dr. Anderson had sold his practice to O. Rodriguez, Jr., M.D., and provided an additional address for Dr. Rodriguez.  The RO sent correspondence to Dr. Rodriguez dated in July 2008 that asked him to furnish copies of treatment records relevant to the Veteran; however, a handwritten note in the claims file indicated that there were no records found pertaining to the Veteran at Dr. Rodriguez's office.  

There is no indication that the RO made any attempt to contact Dr. Anderson at the address provided by the Veteran in his June 2008 VA Form 21-4142.  In fact, the Veteran even submitted correspondence from Dr. Anderson dated in August 2009 in which the physician indicated that he diagnosed the Veteran with "chronic anxiety reaction" in 1962 (with respect to a separate claim for entitlement to service connection for posttraumatic stress disorder, which is not before the Board).  Dr. Anderson's address on his August 2009 correspondence was the same as the address provided by the Veteran in his June 2008 VA Form 21-4142.  The Board finds that the VA's duty to assist requires the RO to contact Dr. Anderson for any medical treatment records or information he may have pertaining to the Veteran.  

In addition, in correspondence dated in October 2008, the Veteran indicated that he underwent X-rays at the Naval Medical Center San Diego in San Diego, California, in August 1945, after injuring himself aboard the USS Natoma Bay (CVE-62).  The Board finds that the RO should also contact the Naval Medical Center San Diego and request any medical treatment records pertinent to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. As requested in the Veteran's June 2008 VA Form 21-4142, the RO should contact Dr. R. M. Anderson at 631 NW 28th Street, Gainesville, Florida, 32607, in an attempt to obtain any medical treatment records or information relevant to the Veteran.  Any negative search result should be noted in the record. 

2.  The RO should also contact the Naval Medical Center San Diego at 34800 Bob Wilson Drive, San Diego, California 92134, in an attempt to obtain any medical treatment records or information relevant to the Veteran.  Any negative search result should be noted in the record. 

3.  Upon completion of the above, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


